Citation Nr: 1801100	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-30 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A personal hearing was conducted between the Veteran and undersigned in May 2016.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2016 hearing, the Veteran stated that his right foot disability had worsened in the past five to six years.  He described increasing pain and discomfort, as well as difficulty walking, standing, and laying down.  The preceding suggests a worsening of the symptoms since his last examination in December 2011.  The Veteran should be afforded a new VA examination to evaluate the current severity of his right foot disability.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for an appropriate VA examination with a suitably qualified medical professional to evaluate the current severity of his right foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should state whether the Veteran has moderately severe or severe malunion or nonunion of the tarsal or metatarsal bones.  The examiner should also comment if the Veteran's right foot disability results in actual loss of use of the foot.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

